Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus comprising: a screen having apertures sized to separate a first sized material from a second sized material; a box positioned beneath the screen in a bracket extending along the screen; a protrusion extending from the box toward the screen; a triangular tensioning element secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; and a ridge extending along the bracket wherein the ridge guides the triangular tensioning element.

Claim 4 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus comprising: A screen having apertures sized to separate a first sized material from a second sized material; a box positioned beneath the screen in a bracket extending along the screen; a protrusion extending from the box toward the 

Claim 6 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) a screen having apertures sized to separate a first sized material from a second sized material; a box positioned beneath the screen in a bracket extending along the screen; a protrusion extending from the box toward the screen; a triangular tensioning element secured along a length of the screen wherein the triangular tensioning element moves in a direction substantially perpendicular to the length of the screen in response to contact with the protrusion to seal the screen against the bracket and tension the screen; and an angled portion in the bracket that receives a top portion of the triangular tensioning element, wherein the triangular tensioning element seals to the bracket at the angled portion.

Claim 7 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus comprising: a screen having apertures sized to separate a first sized material from a second sized material; a box positioned beneath the screen in a bracket extending along the screen; a protrusion extending from the box toward the 

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system comprising: a screen having sides wherein the screen extends between the sides; a bracket on each side for positioning the screen therein; a tensioning element secured along a length of each side of the screen wherein the tensioning element rotates to receiving a compressive force to secure the screen against the bracket; and a retaining wall on the bracket to receive the tensioning element upon rotation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.